 REXALL CORPORATIONRexall Corporation' and Office & Professional Em-ployees International Union, Local 13, AFL-CIO. Cases 14-CA-14549 and 14-RC-9250October 18, 1982DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn September 29, 1981, Administrative LawJudge Benjamin Schlesinger issued the attachedDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,3and conclusions of the Administrative Law Judge,as modified herein.1. The Administrative Law Judge found that thepreelection statements Data Processing ManagerSwaine made to employees concerning layoffs heexperienced as a union-represented employee work-ing for Respondent, and about certain restrictiveemployment conditions under which only Re-spondent's unionized employees worked, implicitlythreatened employment loss and loss of benefits ifthe Union won the election, and, therefore, violat-ed Section 8(aX)(1) of the Act. We disagree.On December 3, 1980, Swaine met with 11 officeemployees to discuss the union campaign. Hereeled off various points regarding the Oil, Chemi-cal, and Atomic Workers Union (OCAW), theunion that represented Respondent's productionand maintenance employees. He explained that hebegan working for Respondent in 1963, in the bar-gaining unit represented by OCAW, and that, inhis experience, there had been layoffs when workgot slow. He displayed a copy of the current laboragreement between OCAW and Respondent andpointed out the section of the contract that prohib-ited sympathy strikes by employees covered by thecontract. Swaine brought up the subject of time-clocks and noted that the OCAW unit employeesi The name of Respondent appears as amended at the hearing.2 The General Counsel has not excepted to the Administrative LawJudge's dismissal of certain portions of the complaint.3 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.265 NLRB No. 15had to punch one, while the unrepresented employ-ees did not. He also held up a copy of an attend-ance control program, a disciplinary system basedon point assessment that did not affect the officeemployees, but was an incorporated part of theOCAW contract. Swaine informed them that acopy of this program, as well as the contract itself,would be available in his office for them to read, ifthey wished to do so. With respect to the attend-ance control program and, similarly, in connectionwith his comments concerning timeclocks, Swainecredibly testified that he made it clear that theseitems, and ones like them, would have to be negoti-ated, that the appearance of the Union on the scenewould not mean that changes would be automati-cally forthcoming.4In support of his conclusion that Swaine's state-ments reflected an attempt to convey threats of jobloss and loss of benefits for voting in the Union,the Administrative Law Judge principally relied onevidence that Respondent had never laid off dataprocessing employees when work had been slow;that timeclocks and an attendance control programhad never been applied to these employees; andthat Swaine raised a spectre of layoffs and attend-ance control although those issues had not beenraised in the election campaign. He characterizedSwaine's remarks as predictions, found they had nobasis in objective fact, and concluded, citingN.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575(1969), that such statements constituted unlawful,veiled threats of reprisals.The Administrative Law Judge's findings in thisrespect do not withstand analysis because Swainedid nothing more than truthfully describe his ownexperience as a bargaining unit employee and accu-rately represent specific provisions in a labor agree-ment under which Respondent's own productionand maintenance employees worked.5 His state-4 The Administrative Law Judge noted that Swaine replied, "Thatdoes not make sense to me," when he asked him why he told the employ-ees that layoffs would have to be negotiated. The record reveals that theAdministrative Law Judge was uncertain as to what exactly Swaine's tes-timony was in this respect. Swaine agreed with the Administrative LawJudge that the juxtaposition of layoffs and negotiations did not makesense. Immediately thereafter, he attempted to clarify his testimony byexplaining that he raised the subject of layoffs in connection with hisown union experience, and negotiations with his discussion of the OCAWcontract. Swaine testified earlier in the hearing that he did not tell theemployees that layoffs would result if they voted for the Union, butrather that he had said, "[E]verything has to be negotiated on whatyou're going to get and the only thing I'm trying to show was what oneUnion has and one especially that was in Rexall."I The General Counsel did not dispute Swaine's assertion that Re-spondent periodically laid him off during his tenure as an employee in theOCAW bargaining unit. Nor did the General Counsel challenge the accu-racy of Swaine's description of selected terms and conditions of employ-ment under which Respondent's union-represented employees worked.Indeed, those employees who attended the preelection meeting need onlyhave looked as far as their own coworkers to verify everything SwaineContinued121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDments elucidated some of the economic realities ofthe collective-bargaining process and suggestedcertain specific possibilities based on an actual bar-gaining relationship between Respondent and aunion that represented employees who worked atthe same facility.6Swaine merely brought to hislisteners' attention a partisan account of the draw-backs, rather than the advantages, associated withunion representation. Further, by repeatedly ex-pressing to employees the caveat that he was nottelling them that changes would occur, only thatthey could occur, depending on the outcome ofcollective bargaining, Swaine unequivocally elimi-nated any implication that Respondent intended towithdraw benefits unilaterally if the Union came in.In Gissel, supra at 618, the Supreme Court stated,in pertinent part, that:[A]n employer is free to communicate to hisemployees any of his general views about un-ionism or any of his specific views about aparticular union, so long as the communica-tions do not contain a "threat of reprisal orforce or promise of benefit." He may evenmake a prediction as to the precise effect hebelieves unionization will have on his compa-ny. In such a case, however, the predictionmust be carefully phrased on the basis of ob-jective fact to convey an employer's belief asto demonstrably probable consequencesbeyond his control or to convey a manage-ment decision already arrived at to close theplant in case of unionization.Inasmuch as Swaine neither expressly nor implicit-ly predicted what impact unionization would haveon Respondent, nor did he threaten employeeswith reprisals, if the Union won the election, theAdministrative Law Judge's citing of Gissel was in-apposite. Swaine's statements were expository innature and, as such, fell squarely within the ambitof speech protected by Section 8(c) of the Act. Ac-cordingly, we shall dismiss that portion of the com-plaint alleging that his comments violated Section8(a)(1).2. Similarly, we disagree with the AdministrativeLaw Judge's conclusion that the statements by an-other of Respondent's supervisors, Linda Pryor,during the first week in December, violated Sec-tion 8(a)(1) of the Act.had said concerning timeclocks, attendance controls, and the like. SeeMontgomery Ward & Co., Incorpoated, 219 NLRB 1196, 1197 (1975). Inaddition, Swaine informed them that he would make the OCAW contractand the attendance control program available for their review.6 See Checker Motors Corporation, 232 NLRB 1077, 1080 (1977); cf.The Dow Chemical Company. Texas Division, 250 NLRB 756, 760 (1980)(employer's portrayal of its unrepresented employees' benefits during thecourse of a decertification election campaign protected by Sec. 8(c) ofthe Act).In finding this violation, the Administrative LawJudge relied on Pryor's own account of the inci-dent in question. Pryor testified that she and a fewemployees were eating lunch and discussing work-ing conditions when either she or someone elsebrought up the subject of a timeclock that officeemployees used to punch. The conversation pro-gressed and she told them, with respect to her will-ingness to allow two employees to leave 5 minutesearly to catch a bus, that such a benefit wouldbecome a negotiable item if the Union were to beelected. Based on the foregoing, the AdministrativeLaw Judge found that Pryor took advantage of thetimeclock issue, which by then had become an areaof employee concern, and, therefore, that her com-ments were intended to impart an implicit threatthat timeclocks possibly would be reinstated. In ad-dition, he found that by mentioning her practice ofallowing employees to leave early, she purposefullyintended to imply that a union victory could signalthe end of that benefit.Our reading of the record, however, convincesus that Pryor's remarks were neither coercive northreatening. Rather, the remarks were casual andaccurate statements that hours of work and themeans of monitoring them would become the sub-ject of negotiations if the Union won the election.Thus, we find that these statements too were wellwithin the limits of lawful speech protected bySection 8(c), and, accordingly, we shall dismiss thisportion of the complaint as well.Having adopted the Administrative Law Judge'sfindings that Respondent violated Section 8(a)(1)by threatening employee Gillham with dischargeand employee Beard and others with the loss ofcertain existing benefits, and thereby also engagedin objectionable conduct, we shall order that theelection be set aside and that a second election beheld. Inasmuch as we have reversed the Adminis-trative Law Judge's findings that Swaine's state-ments to a group of employees and Pryor's com-ments to employee Mueller and others violatedSection 8(a)(l), we shall modify the AdministrativeLaw Judge's recommended Order accordingly.CONCLUSIONS OF LAW1. Rexall Corporation is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Office & Professional Employees InternationalUnion, Local 13, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent, through Supervisor Edward J.Swaine, violated Section 8(a)(1) of the Act bythreatening employee Sherry Gillham with possibledischarge pursuant to an attendance control pro-122 REXALL CORPORATIONgram, if the employees elected to be represented bythe Union.4. Respondent, through Supervisor Linda Pryor,violated Section 8(aX1) of the Act by threateningemployees at a preelection meeting with the loss ofexisting benefits if the employees elected to be rep-resented by the Union.5. The foregoing unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.6. Respondent did not violate the Act in anyother respect.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Rexall Corporation, St. Louis, Missouri, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with possible dis-charge pursuant to an attendance control programif they elect to be represented by Office & Profes-sional Employees International Union, Local 13,AFL-CIO.(b) Threatening employees with the loss of exist-ing benefits if they elect to be represented by theUnion.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed in Section 7 of theAct.2. Take the following affirmative action designedto effectuate the purposes of the Act:(a) Post at its place of business in St. Louis, Mis-souri, copies of the attached notice marked "Ap-pendix."7Copies of said notice, on forms providedby the Regional Director for Region 14, afterbeing duly signed by Respondent's authorized rep-resentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to ensure that saidnotices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 14,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.7In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."IT IS FURTHER ORDERED that the complaint inCase 14-CA-14549 be dismissed as to those allega-tions not specifically found to be violative of theAct.IT IS FURTHER ORDERED that the election of De-cember 19, 1980, in Case 14-RC-9250 among theEmployer's employees be, and it hereby is, setaside, and that said case is hereby remanded to theRegional Director for Region 14 for purposes ofconducting a second election, as directed below.[Direction of Second Electionsand omitted frompublication.]MEMBER JENKINS, dissenting in part:Contrary to my colleagues, I would adopt theAdministrative Law Judge's findings that Respond-ent violated Section 8(a)(1) of the Act by: (1) onDecember 3, 1980,9 Data Processing ManagerSwaine's implicitly threatening employees with lay-offs and loss of benefits if the Union won the elec-tion; and (2) in the first week of December, Super-visor Pryor's threatening employees with loss ofbenefits and more restrictive work rules if theUnion won the election. In all other respects, Iconcur with the findings made by my colleagues.As found by the Administrative Law Judge, onDecember 3 Swaine held a meeting with 11 dataprocessing employees. During the course of themeeting, Swaine raised the spectre that layoffs, in-stallation of timeclocks, and a restrictive attendancepolicy all could result from a union election victo-ry. Swaine's statements were not in response to anyissue in the campaign and the data processing em-ployees in the past never had been laid off, neverhad been required to punch timeclocks, and neverhad been subject to the type of restrictive attend-ance policy raised by Swaine. Under these circum-stances, the Administrative Law Judge found thatSwaine's remarks were intended solely to create afear that these policies and layoffs were possibleonly if the Union won the election and were partof what it meant to become union members. In thisregard, the Administrative Law Judge noted thatthe veiled threat of layoffs particularly was mean-ingful because at the very time Swaine made his re-marks there had been substantial layoffs of otheremployees represented by the Union.Even assuming that Swaine repeatedly statedthat the changes he referred to would have to benegotiated,'°I believe that the Administrative Law8 [Excelsior footnote omitted from publication.]9 Unless otherwise noted, all dates are 1980.o1 I note that the majority places great weight on their finding thatSwaine repeatedly stressed that such changes would have to be negotiat-ed. While the Administrative Law Judge assumed that fact to be true forthe limited purpose of his analysis, he specifically discredited Swaine'sContinued123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJudge properly analyzed Swaine's statements underthe standards for such predictions set forth inN.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575(1969). As was stated in Piggly Wiggly, TuscaloosaDivision Commodores Point Terminal Corporation,258 NLRB 1081, 1092 (1981):[W]hen an employer advises its employees ofadverse consequences befalling employees fol-lowing their selection of a collective-bargain-ing agent, there is always a fine line to distin-guish between the inference that it is merelyadvising employees of potential adverse conse-quences which could flow from such selection,or whether it is impliedly threatening the in-evitable likelihood that such consequences willflow to its employees in retaliation for theirhaving selected the union as their collective-bargaining representative. This distinctionmust be drawn based on an analysis of theentire context of the conversation-indeed, theentire campaign.Applying these principles to the instant case, it isapparent that Swaine's remarks were veiled threatsof adverse consequences that would result if theUnion were selected as the employees' representa-tive. Thus, Swaine injected the issues of layoffs andmore restrictive working conditions into a cam-paign where those issues had not been raised andwhere those items never had affected the employ-ees he was addressing. And, though the majoritychooses not to mention the fact, Swaine reinforcedhis implied threat immediately thereafter by threat-ening employee Gillham with discharge under thevery attendance control program he mentioned inthe meeting-a threat that even my colleagues findviolative of Section 8(a)(1). Under these circum-stances, I would adopt the Administrative LawJudge's conclusion that Swaine's statements violat-ed Section 8(a)(1) of the Act, as alleged in thecomplaint.I also disagree with my colleagues' reversal ofthe Administrative Law Judge's finding that,during the first week of December, SupervisorPryor implicitly threatened office employees withmore restrictive working conditions if the Unionwon the election. Examining the comments madeby Pryor in context, as we must under the authori-ties cited above, and even assuming that Pryorstated that such restrictions would have to be ne-gotiated,II it is clear to me that what Pryor wasclaim of having made such repetitions, finding that they "were stated toimpress the factfinder rather than to state the facts." Unlike my col-leagues, I am unwilling to disturb the Administrative Law Judge's credi-bility finding.I" Again, the majority has ignored the credibility findings of the Ad-ministrative Law Judge. By explicitly finding that Pryor stated that suchimplying was that if the Union won the election itwas possible that employees would have to punchtimeclocks and would not be permitted to arriveand leave work before their scheduled times. It fur-ther was implied that, if the Union's campaign didnot succeed, the status quo would be maintained.Such inferences are proscribed by Section 8(a)(1)of the Act. L'Eggs Products Incorporated, 236NLRB 354, 388 (1978). Accordingly, I wouldadopt the Administrative Law Judge's finding thatPryor's remarks violated Section 8(a)(1) of the Act.restrictive working conditions were a matter to be negotiated and thenby placing exclusive reliance on that finding in reaching their conclusion,the majority chooses to ignore the Administrative Law Judge's findingthat it is "improbable" that Pryor conditioned her threats on the outcomeof negotiations.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT threaten our employees withpossible discharge pursuant to an attendancecontrol program if they elect to be representedby Office & Professional Employees Interna-tional Union, Local 13, AFL-CIO.WE WILL NOT threaten our employees withthe loss of certain existing benefits if they electto be represented by the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteed inSection 7 of the Act.REXALL CORPORATIONDECISIONFINDINGS OF FACT AND CONCLUSIONS OF LAWBENJAMIN SCHLESINGER, Administrative Law Judge:The instant proceeding, which was heard by me in St.Louis, Missouri, on April 27-28 and July 13-14, 1981,concerns 13 alleged violations of Section 8(a)(1) of theNational Labor Relations Act, as amended, 29 U.S.C. §151, et seq. (Act), which are also alleged to be objection-able conduct affecting the results of a representationelection lost by Office & Professional Employees Inter-national Union, Local 13, AFL-CIO (Union). The Unionfiled an unfair labor practice charge on December 24,124 REXALL CORPORATION1980, and a complaint issued on February 13, 1981, inCase 14-CA-14549. On the same date, the Acting Re-gional Director for Region 14 directed that the unfairlabor practice complaint be heard with certain objectionsto the election in Case 14-RC-9250 and that the cases beconsolidated. Respondent has denied all of the materialallegations of the complaint and the objections; and Ihereby issue this decision, based upon the entire recordin this proceeding, as well as my observation of the de-meanor of the witnesses and my review of the briefs filedby all parties hereto.Respondent Rexall Drug Corporation, a corporationduly organized under and existing by virtue of the lawsof the State of Delaware, has maintained a place of busi-ness in St. Louis, Missouri, where it is engaged in themanufacture, sale, and distribution of drugs and relatedproducts. During the year ending December 31, 1980, arepresentative period, Respondent in the course and con-duct of its business operations purchased and caused tobe transported and delivered at its above place of busi-ness, goods and materials valued in excess of $50,000, ofwhich goods and materials valued in excess of $50,000were transported and delivered to its place of businessdirectly from points located outside the State of Missou-ri. I conclude, as Respondent admits, that it is now andhas been at all times material herein an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.I further conclude, as Respondent admits, that theUnion is and has been at all times material herein a labororganization within the meaning of Section 2(5) of theAct. On September 4, 1980,1 the Union filed a petitionfor a representation election; and on November 25, theRegional Director for Region 14 directed an election inthe following described appropriate collective-bargainingunit of Respondent's employees:All office clerical employees, contract coordinators,mailroom and print shop employees, copy employ-ees, key punch operators, computer operators, con-trol clerks, excluding professional employees, tech-nical employees, confidential and managerial em-ployees, all other employees and guards and super-visors as defined in the Act.An election was held on December 19, and the Unionfiled timely objections on December 24. A revised tallyof ballots was served upon the parties on February 6,1981, disclosing 35 votes cast for the Union, 53 votesagainst the Union, and 8 challenged ballots.Five of the alleged unfair labor practices occurred onDecember 3 at a meeting of 11 data processing depart-ment employees called by Manager Edward J. Swaine,who conceded that he said: (1) that Respondent did notwant the Union, and he did not, either; (2) that he hadcommenced employment with Respondent as a memberof the Oil, Chemical & Atomic Workers Union(OCAW), which represented Respondent's productionand maintenhnce employees, and he was laid off fromtime to time because work was slow and RespondentI All dates hereinafter set forth refer to the year 1980, unless otherwisestated.wanted to save money; (3) and that OCAW employeeshad to punch timeclocks and were governed by an at-tendance control program, and his employees were not.Swaine insisted, however, that, whenever he mentionedlayoffs, timeclocks, or attendance controls, and their ap-plicability to his employees, he repeatedly cautioned thathis remarks did not mean that employees were going tobe laid off and that attendance controls would be putinto effect, but that such would be negotiated with theUnion.Respondent's defense, in essence, rests on the premisethat Swaine never said that these threats would be thenecessary result of a union victory, but that they couldbe the result, and that in any event such would resultfrom negotiations. 2 That does not insulate Respondentfrom what remain as veiled threats to employment andimposition of less beneficial terms and conditions of em-ployment, caused solely by the employees' turning to theUnion. It was uncontradicted that data processing em-ployees had never been laid off, despite the fact thatwork had often been slow. The employees had never hadeither a point system controlling their attendance or ti-meclocks. Swaine's raising of the spectre of layoffs andattendance control was in response to no issue of theelection campaign. Rather, it was intended solely tocreate a fear that there was such a possibility only if theUnion won the election, and that layoffs and timeclockswere part of what it meant to become union members.That became particularly meaningful, because, at thevery time, there had been a substantial layoff of OCAWemployees, and there were only 200 of some 350-375employees in Respondent's facility.The employees could hardly misunderstand the importof Swaine's remarks, and his constant repetition of "itwould have to be negotiated" does not relieve his veiledthreats of layoffs, tighter controls on attendance, andpossible discharge for violations of the attendance con-trols. In N.LR.B. v. Gissel Packing Co., 395 U.S. 575,618 (1969), the Supreme Court cautioned that, becausean employer's economic predictions are particularly sus-ceptible to abuse, such predictions must be "carefullyphrased on the basis of objective fact to convey an em-ployer's belief as to demonstrably probable consequencesbeyond his control .... If there is any implication thatan employer may or may not take action solely on hisown initiative for reasons unrelated to economic necessi-ties and known only to him, the statement is no longer areasonable prediction based on available facts but athreat of retaliation based on misrepresentation and coer-cion ...." On the basis of Swaine's testimony alone,there was no reason presented for the layoff of these em-ployees, other than the Union winning the election. Thiswould result "not from the inevitable forces of themarket, but from the deliberate acts of the companytaken in reprisal. N.LR.B. v. Kaiser Agricultural Chemi-cals, a Division of Kaiser Aluminum & Chemical Corpora-2 I have assumed herein that Swaine repeated his statement that every-thing would have to be negotiated. Actually, I found that his repetitionswere stated to impress the factfinder rather than to state the facts. WhenI asked him why he stated to employees that layoffs would have to benegotiated, Swaine replied: "That does not make sense to me....125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, 473 F.2d 374, 381 (5th Cir. 1973). I conclude thatSwaine's veiled threats violated Section 8(a)(1) of theAct (pars. 5B, C, and D of the complaint). General Elec-tric Company, 255 NLRB 673, 690 (1981); American Sun-roof Corporation, 248 NLRB 748, 766 (1980); Aero Corpo-ration, 237 NLRB 455, 458 (1978); The Buncher Compa-ny, 229 NLRB 217, 226 (1977).I also find it probable that, immediately after the meet-ing, Swaine told Sherry Gillham that she would be mostparticularly interested in the attendance control programbecause of her high absenteeism, that it would affect herpersonally, and that she had accumulated so many pointsunder it that she would be terminated. Indeed, Gillham'spoor attendance made her a likely object for Swaine'scomment that the program would have a particularmeaning for her. I conclude that Swaine threatened herwith possible discharge as alleged in paragraph 5E. I donot, however, find that Swaine specifically told the em-ployees that Respondent was going to fight the Union tothe end and that the employees would be a lot worse offwith the Union, as alleged in paragraph 5A of the com-plaint. The testimony of General Counsel's witnesses wastoo confused, inconsistent, and contradictory to supportthis allegation;3and I credit Swaine's denial. That para-graph is, therefore, dismissed.Timeclocks and more onerous working conditionswere the subject of three alleged violations by LyndaPryor, supervisor of the accounts payable and receivabledepartment. Patsy Ann Mueller testified that during thefirst week in December, while she, Pryor, and other em-ployees were eating in Respondent's cafeteria, Pryor saidthat if the Union won the election, timeclocks would bebrought in; and that, although until then she had beenletting employees go home 5 minutes early to catch abus, that practice would stop.Employee Trollie Beard testified that Pryor had ameeting in her office on December 16 with several ofher employees. She told the employees of the date whenthe election would be held, that it was important for ev-eryone to vote, and that the employees should keep inmind that they now had certain privileges that they"will" no longer have, to wit: (I) personal telephonecalls, which instead of being made at their own desksthrough separate telephone extensions, would have to bemade through the switchboard operator; (2) break time,during which employees were then free to go anywherein the premises, but would in the future be limited to acertain area; and (3) leaving early and reporting early,which would no longer exist. On cross-examination,Beard conceded that Pryor did not say that breaktimes Inconsistencies, contradictions, testimony about events missing in ear-lier recorded recollections (either notes and investigatory affidavits), andanswers to leading questions compel the conclusion that, unless such tes-timony was otherwise corroborated by Respondent's witnesses or as oth-erwise found herein, little credence should be given to the testimony ofGillham, Grace Clouser, and Bessie Carter-whose testimony was muchin conflict. My crediting them with respect to Swaine derives fromSwaine's admissions and focusing on the answer to "'[W]hat did thespeaker intend and the listener understand?"', a question quoted in GisselPacking Co., 395 U.S. at 619, quoting A. Cox., Law and the NationalLabor Policy 44 (1960). The words used by the employees often reflect-ed, rather than Swaine's actual words, what Swaine was intending; and,despite the inherent difficulty presented by the conflicting accounts, thewords constituted threats in violations of the Act.would be taken away, but that if the Union got in, it waspossible that it would be taken away.Pryor denied all allegations of wrongdoing. She statedthat her conversation with Mueller, with whom she oc-casionally had lunch, was misinterpreted. What shereally was talking about was the fact that there used tobe a timeclock outside of the cafeteria and that officeemployees had to clock in and out. She admitted havingsaid that she had two employees who regularly left 5minutes early and reported to work 5 minutes early, butshe added that that was a negotiable item. Pryor's narra-tion of the meeting with her employees was also quitedifferent from what Beard had testified to. Pryor saidthat she merely was comparing the working conditionsof OCAW employees with those of her employees andnoted that the factory workers do not get phone calls, donot have extended lunch hours, and cannot use the cafe-teria. These are benefits that her employees take forgranted, said Pryor, who denied that she said they wouldstop.I found Beard to be a reliable witness and note that, asa former employee, she had absolutely nothing to gainby testifying adversely to Respondent. She exhibited nobias, and her testimony was strong, direct, and sincere.The benefits about which Pryor spoke were clearlymeaningful, if not all to Beard, certainly to other em-ployees. They would be reluctant to place personal tele-phone calls through the switchboard, whereas with theirown telephone extensions, they were obviously free todo so. Leaving early was of benefit to at least two em-ployees. Their inability to visit friends or go to the cafe-teria at lunch, and instead the threatened limitation totheir mobility, was of concern to all employees. In sum,I conclude that, contrary to Pryor's denials, there was anopen threat to take away benefits, which was not re-lieved by any comment that the loss might result fromcollective-bargaining negotiations.4I was not wholly satisfied with Mueller's testimony,but Pryor's admitted references to the timeclocks thatoffice workers had to punch in the past and to her prac-tice of permitting employees to come to work and leaveearly may not be considered in vacuo. In the context ofRespondent's antiunion campaign, timeclocks were evi-dently an issue of employee concern; and Pryor took ad-vantage of it. Her reminder to Mueller of Respondent'spast practices was intended to impart the thought that ti-meclocks could be reinstalled. Her mention of her per-mission to employees to come to work and leave earlywas similarly intended to imply that such may not con-tinue, solely as a result of the Union's election victory.Accordingly, her statements were just as much veiledthreats as were Swaine's statements. I conclude that Re-spondent has violated Section 8(a)(l) of the Act (pars.5G, H, and K of the complaint).Paragraphs 5F and J involved allegations that on De-cember 4 and 9, Harry R. Jones, then Respondent's di-rector of the data processing department, stated toClouser and Carter that if the Union won the election,bargaining would start from zero and benefits would,4 Here, again, I have assumed that, at a lunchtime gathering, Pryorstated that this was a matter to be negotiated. I find that improbable.126 REXALL CORPORATIONtoo. As noted above, I was not impressed with Clouser'sability to clearly recall events. Carter, although testifyingon direct examination that Jones said that none of em-ployee benefits were guaranteed and bargaining wouldstart from "scratch," testified on cross-examination (con-trary to Clouser) that Jones' comments were made whilehe was reading a speech and that Jones stated that, incollective bargaining, one does not know how negotia-tions wind up, and that benefits could go up, they couldstay the same, or they could go down. Jones testifiedthat he read his speech verbatim and, even when Clouserasked after the speech whether benefits could begin atground zero, he restated that portion of the speech thatbenefits could go up, remain the same, or decrease. Hisspeech accords with laws, and his testimony was sup-ported by Carter during her cross-examination. Becausethere was no threat "of loss of existing benefits ...[leaving] employees with the impression that what theyultimately receive depends upon what the union caninduce the employer to restore," I conclude that Re-spondent has not violated the Act and dismiss paragraphs5F and J of the complaint. Taylor-Dunn ManufacturingCompany, 252 NLRB 799 (1980).Two other allegations refer to those speeches given byRespondent's president, Larry Weber, on December 18."A number of witnesses testified in support of the allega-tions that he threatened employees (1) with loss of theirseniority and (2) loss of direct access to Respondent'smanagement. Once again, inconsistency was the keynoteof the General Counsel's testimony. Clouser recalledlittle about the speech and the General Counsel had toelicit the following testimony with a leading question:Weber stated that he thought Respondent had an open-door policy and he saw no need to bring in a third party(the Union). Clouser stated that Weber said nothingabout loss of access. She also testified that employeeRuth Fretwell asked him if employees' benefits and se-niority would cease if the election were won by theUnion. Weber replied that he was not sure, that hewould check, and he would let the employees know; buthe did not. Gillham corroborated, only after her recol-lection was refreshed, that Fretwell asked the same ques-tion, but that Weber's answer was somewhat different-Weber said that benefits would cease at the time negotia-tions began, but he did not know, he would check on it,and he would let everyone know. As to the remainder ofthe meeting, Gillham could recall only that Weber statedthat Respondent had always conducted its business on aone-to-one basis, and he could not see why employeeswould want a third party involved.Employees Rose Anne Johnson and Mueller attendeda different speech by Weber the same day. Johnson's tes-timony was that Weber stated that, if the Union won theelection, employees would lose their individuality andthe ability of management to deal with employees 6n aone-to-one basis. The reason for this was that the Unionwas to serve as the employees' representative, and man-5 Weber testified that one of his speeches was given on December 19.Because that was the day of the election, because the Union filed no ob-jections to a "captive audience" speech, and because all employees testi-fied that the meetings were held on December 18, I find that he was inerror.agement would have to deal with the Union. Mueller'sinitial testimony was that, if the Union won, employeeswould lose their one-to-one relationship with manage-ment and that a third party (Union), unfamiliar with Re-spondent, would "interfere" with the employment rela-tionship. On cross-examination, her attention was calledto her investigatory affidavit which attributed to Weberthe statement that the Union would become "involved"in the employment relationship-a statement whichMueller adopted in her testimony, discarding the previ-ously alleged "interference." Mueller also testified, butonly when her recollection was refreshed, that Weberstated that employees would be classified as numbers, in-stead of names.Beard attended a third speech of Weber. Her testimo-ny was that Weber stated that, at present, Respondenttreated its employee as individuals; but, if the Unionwon, employees would lose their individuality. On cross-examination, Beard explained that Weber discussed thecollective-bargaining process and explained that theUnion would be the representative of employees, thatRespondent would have to deal with the Union ratherthan the employees individually, and that would result inuniformity where certain long term employees mightlose something.Weber specifically denied all the more damaging alle-gations made against him, stating that he answeredFretwell's question with a "no" and that he said nothingabout loss of individuality and that employees would betreated as numbers rather than names. He also admittedthat he discussed some of the topics testified to by theemployees, but his statements were generally that the"third party" would intrude upon the one-to-one rela-tionship in bargaining and that the relationship wouldnot be preempted.I credit Weber's narration, finding that he was forth-right and testified with candor; and I conclude that hisspeech did not violate the Act regarding the employees,rights to maintain their individuality. It is quite accuratethat, if the Union won the election, there would be athird party, which has been designated as the employees'exclusive representative for the purposes of collectivebargaining. Although that does not mean that all individ-ual rights are lost, Weber was referring to the collective-bargaining process; and merely because he did notopenly state that employees may still maintain their rightto present their own grievances to Respondent and havethem adjusted under Section 9(a) of the Act, so long asthe adjustment is not contrary to an applicable collec-tive-bargaining agreement, does not convert his remarksinto illegal threats. Accordingly, I dismiss these allega-tions (pars. 5L and M).The final alleged unfair labor practice was committedby Helen Henry, who according to certain employeesthreatened that Respondent would close its plant andmove to Arkansas if the Union were elected. Substantialevidence was introduced to prove that she was a super-visor, a conclusion that Respondent vehemently opposed.I find it unnecessary to consider such proof. Henry wasstipulated by both the Union and Respondent in Case14-RC-9250 to be an employee in the bargaining unit.127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDShe voted in the election. Respondent argues, with greatappeal, that based upon the stipulation, it consideredHenry to be an employee and did not counsel her, as itdid other supervisors, about the requirements of the Actand the type of conduct which should be avoided. Thus,the argument proceeds, Respondent may not be chargedwith violations which it had no responsibility for and nomeans to ensure would not happen. I agree. In anyevent, the Board, in Montgomery Ward & Co., Incorporat-ed, 115 NLRB 645, 647 (1956), enfd. 242 F.2d 497 (2dCir. 1957), cert. denied 355 U.S. 829, has adequately dis-posed of this claim:Statements made by a supervisor violate Section8(a)(1) of the Act when they reasonably tend to re-strain or coerce employees. When a supervisor is in-cluded in the unit by agreement of the Union andthe Employer and is permitted to vote in the elec-tion, the employees obviously regard him as one ofthemselves. Statements made by such a supervisorare not considered by employees to be the represen-tations of management, but of a fellow employee.Thus they do not tend to intimidate employees. Forthat reason, the Board has generally refused to holdan employer responsible of the antiunion conduct ofa supervisor included in the unit, in the absence ofevidence that the employer encouraged, authorized,or ratified the supervisor's activities or acted insuch manner as to lead employees reasonably to be-lieve that the supervisor was acting for and onbehalf of management.1010 Indianapolis Newspaper, Inc., 103 NLRB 1750, 1751.See also Arcadia Foods, Inc., 254 NLRB 1012, fn. 3(1981).There are no credited facts occurring after the parties'stipulation which would lead to the conclusion thatHenry's status changed or that Respondent encouraged,authorized, or ratified her acts or acted in any manner sothat employees would believe that she was acting for Re-spondent. I, therefore, dismiss this allegation (par. 51).I conclude that the unfair labor practices which I havefound herein affect commerce within the meaning ofSection 2(6) and (7) of the Act.The ObjectionsBecause of the violations of Section 8(aXl) which Ihave found herein, are coextensive with Union's Objec-tions 6 and 9 and "Other Conduct Not Specifically Al-leged in the Objections," as set forth in the Regional Di-rector's Supplemental Decision and Order, dated Febru-ary 13, 1981, I recommend that the election in Case 14-RC-9250 be set aside and said proceeding be remandedto the Regional Director for Region 14 to conduct a newelection at such time as he deems that the circumstancespermit the employees to exercise their free choice re-garding the selection of a collective-bargaining repre-sentative. "Conduct violative of Section 8(a)(l) is, a for-tiori, conduct which interferes with the exercise of a freeand untrammeled choice in an election." Dal-Tex OpticalCompany, Inc., 137 NLRB 1782, 1786 (1962). Contraryto Respondent's contentions, the impact of the conductwas not necessarily limited to the 15 or so employeeswho were present when Swaine and Pryor made theirthreats. "Experience has shown that statements madeduring election campaigns are the subject of discussionand repetition among the electorate." Standard KnittingMills, Inc., 172 NLRB 1122 (1968); United BroadcastingCompany of New York, Inc., 248 NLRB 403 (1980).THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(aXl) ofthe Act, I shall recommend that it cease and desist there-from and take certain affirmative action designed to ef-fectuate the policies of the Act.[Recommended Order omitted from publication.]128